Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tyler Jeffs on June 2, 2021.

The application has been amended as follows: 

1. 	(currently amended)		A computer-implemented method comprising: 
	identifying a number of attendees to an electronic meeting;
	determining whether a first attendee is currently in another electronic meeting using a phone system;
	based on an indication that the first attendee is in another electronic meeting, determining an estimated time of arrival of the first attendee to the electronic meeting by:
	determining a list of attendees in the other electronic meeting;
	extracting from a database, an indication of how long the first attendee meetings historically exceed scheduled times based on the list of attendees;

determining the estimated time of arrival based on:
the indication of how long the first attendee meetings historically exceed the scheduled times; [[and]]
a comparison of the time stamp with the scheduled time; 
a meeting type of the other electronic meeting;
natural language analysis of the other electronic meeting;
a meeting history for the first attendee; and
a geographic location of the first attendee;
	providing the estimated time of arrival of the first attendee to other attendees to the electronic meeting via an auditory notification; and
altering the auditory notification as the estimated time of arrival draws nearer.

2. 	(original)	The computer-implemented method of claim 1, further comprising, notifying the other attendees of a status of the first attendee.

3-7. 	(cancelled).

8. 	(original)	The computer-implemented method of claim 1, further comprising: 
	determining, based on user meeting history information, a status of the electronic meeting; and
	providing a notification to the other attendees of the status of the electronic meeting.

9. 	(original)	The computer-implemented method of claim 1, further comprising collecting data to build a user meeting history file for each attendee.



11. 	(original)	The computer-implemented method of claim 1, wherein the electronic meeting is a future electronic meeting.

12. 	(original)	The computer-implemented method of claim 1, wherein the first attendee is a moderator of the electronic meeting.

13. 	(previously presented)	 A system comprising: 
	a database comprising user meeting history information;
	a scheduler to: 
		identify a number of attendees to an electronic meeting; and
		identify a meeting schedule for each of the number of attendees;
	a meeting manager to: 
determine, using a phone system, whether each of the number of attendees is in another electronic meeting; 
place the electronic meeting on hold until a first attendee, who is not initially present, joins the electronic meeting; 
reschedule the electronic meeting based on an estimated time of arrival for the first attendee being greater than a first threshold value; and
cancel the electronic meeting based on the estimated time of arrival for the first attendee being greater than a second threshold value; 
	an estimator to, based on an indication that the first attendee of the number of attendees is in another electronic meeting, estimate a time of arrival of the first attendee to the electronic meeting by:
determining a list of attendees in the other electronic meeting;
extracting from a database, an indication of how long the first attendee meetings historically exceed scheduled times based on the list of attendees;
extracting from the phone system, a time stamp for the other electronic meeting to determine how much longer the time stamp is than the scheduled time for the other electronic meeting; and
determining the estimated time of arrival based on:
the indication of how long the first attendee meetings historically exceed the scheduled times; and
a comparison of the time stamp with the scheduled time;
a meeting type of the other electronic meeting;
natural language analysis of the other electronic meeting;
a meeting history for the first attendee; and
a geographic location of the first attendee;
	an interface to: 
provide the estimated time of arrival of the first attendee to other attendees to the electronic meeting via; and
alter the auditory notification as the estimated time of arrival draws nearer; and
	a natural language analyzer to, based on trigger words of the other electronic meeting, determine when the other electronic meeting is coming to a close.

14-15. 	(canceled).	

16. 	(original)	The system of claim 13, wherein an output of the meeting manager activates the estimator.

17. 	(currently amended)		A computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: 
	identify a number of attendees to an active electronic meeting;
	determine, using a phone system, whether a first attendee is in another electronic meeting;

determining a list of attendees in the other electronic meeting;
	extracting from a database, an indication of how long the first attendee meetings historically exceed scheduled times based on the list of attendees;
	extracting from the phone system, a time stamp for the other electronic meeting to determine how much longer the time stamp is than the scheduled time for the other electronic meeting; and
determining the estimated time of arrival based on:
the indication of how long the first attendee meetings historically exceed the scheduled times; and
a comparison of the time stamp with the scheduled time;
		a meeting type of the other electronic meeting;
		natural language analysis of the other electronic meeting;
		a meeting history for the first attendee; and
		a geographic location of the first attendee;
	provide the estimated time of arrival of the first attendee to other attendees to the electronic meeting via an auditory notification; and
	alter the auditory notification as the estimated time of arrival draws nearer.

18. 	(original)	The computer program product of claim 17, further comprising program instructions executable by a processor to cause the processor to identify the number of other attendees via voice recognition.

19. 	(original)	The computer program product of claim 17, further comprising program instructions executable by a processor to cause the processor to identify the number of other attendees by a calling number.



	21.	(previously presented)	The computer-implemented method of claim 1, wherein providing the estimated time of arrival of the first attendee to other attendees to the electronic meeting comprises providing a sound that increases in volume or frequency as the estimated time of arrival approaches.


Reasons for Allowance
Claims 1, 2, 8-13, 16-21 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, taken alone or in combination, fails to teach Applicant’s invention.  The closest prior art, cited by examiner, includes:

Zimmet et al, US 2012/0185534, teaches identifying a number of attendees to an electronic meeting (paragraph 0039 – invitees identified for the purpose of providing insight into the arrival of other invitees to a meeting); and identifying a meeting schedule for each of the number of attendees (paragraph 0040 – invitees schedules are identified to process arrival time); determining whether each attendee is in another electronic meeting (paragraph 0041 – status information includes telephony status); based on an indication that the first attendee is in another electronic meeting, estimate a time of arrival of the first attendee to the electronic meeting (paragraph 0039-0041 – status information, i.e., telephony status is used to determine an estimated time of arrival of a 

 McCormack et al, US 2014/0289326, teaches using natural language analysis to determine presence status such as a pause in speaking to determine the end of a call (paragraph 0054)

Perrella et al, US 2003/0004776, teaches building a user meeting history file for each attendee (paragraph 0031) and a geo-locator to determine a geographic location of an attendee (paragraph 0032)

Cunningham et al, US 2010/0228577 teaches based on user meeting history information for an attendee an amount of time meetings exceed scheduled times (paragraph 0011)

The combination of references does not teach all the claimed features including extracting time stamps for other electronic meetings to determine how much longer the time stamp is than the scheduled time for the other electronic meeting.  Further, the combination of references does not teach the estimated time of arrival based on all of the indication of how long the meetings historically exceed the scheduled time, a comparison of the time stamp with the scheduled time, a meeting type, natural language analysis, meeting history for an attendee and a geographic location of an attendee and further providing an altering auditory notification.  Further, the combination of elements 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736.  The examiner can normally be reached on M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683